TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 21, 2021



                                      NO. 03-19-00475-CV


                                 Barret Arnold Espe, Appellant

                                                 v.

                              Lindy Catherine Castellaw, Appellee




     APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the final decree of divorce signed by the trial court on April 18, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree but that there was error requiring correction. Therefore, the Court

modifies the decree to delete all references to attorney’s fees as being “additional child support,”

as set out in our opinion. The Court affirms the trial court’s final decree of divorce as modified.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.